Citation Nr: 1233002	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  03-12 934	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for the post operative residuals of a lumbar spine injury.  

2.  Entitlement to an initial disability rating in excess of 10 percent for the post operative residuals of a thoracic spine injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1999 to December 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The Veteran resides within the jurisdictional area of the Cleveland, Ohio VARO.  

The case was previously remanded by the Board in March 2012.  That remand discussed the lengthy procedural history of this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The March 2012 Board remand specified that the Veteran was to be examined and a medical opinion provided.  This was done in April 2012.  

The March 2012 Board remand also required that, after the Veteran was examined, the agency of original jurisdiction should review the additional evidence.  If any benefit sought on appeal was not granted, the Veteran and his representative were to be furnished with a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the case was returned to the Board.  

The Veteran's representative has pointed out that there is no record, in the claims folder or Virtual VA electronic file, that an SSOC was prepared or sent.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders and that VA has a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the failure to readjudicate the claim and issue a SSOC is not substantial compliance.  

Moreover, 38 C.F.R. § 20.1304 requires the agency of original jurisdiction (AOJ) to consider new evidence in the first instance, unless there is a waiver of such consideration.  In this case, the report of the April 2012 VA examination is new evidence and the appellant has not waived AOJ consideration.  

Accordingly, the case is REMANDED for the following action:

1.  VA electronic medical (CAPRI) records through December 23, 2011 have been added to the file.  The AOJ should associate any subsequent VA medical records with the Veteran's Virtual VA electronic file.  

2.  Thereafter, the AOJ should readjudicate the Veteran's claims.  

The assignment of extraschedular ratings and total disability ratings, for compensation purposes, based on individual unemployability should be adjudicated and the file should reflect such adjudication.  

If the highest available ratings are not assigned, the Veteran and his representative should be furnished with an SSOC and be afforded a reasonable time in which to respond.  

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


